DETAILED ACTION

This Office action is in response to the Notice of Panel Decision from Pre-Appeal Brief Review dated September 13, 2022.  All rejections in the Final Rejection mailed on May 13, 2022 have been withdrawn and a new Office action is attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warr et al, US 2015/0017214.
Warr et al, US 2015/0017214, discloses a microcapsule having an average particle size of from 7.5-50 microns, wherein the microcapsule contains a core and a polymeric shell enclosing the core, and wherein the core contains an emulsifiable fragrance (see abstract).  It is further taught by Warr et al that the polymeric shell contains, in polymerized form, 30-80% by weight of a monoethylenically unsaturated monomer, such as a methacrylate (see paragraphs 27-33 and 40), and 20-70% by weight of a polyethylenically unsaturated monomer, such as pentaerythritol trimethacrylate (see paragraphs 32 and 41), that suitable fragrances include lilal (i.e. an aldehydic perfume; see paragraph 250), and methyl laitone (i.e. an ester perfume; see paragraph 254), that the perfume core contains a solvent, such as isopropyl myristate (i.e. a partitioning modifier; see paragraph 305), that the microcapsule is in a detergent composition that further contains fabric softeners and surfactants (see paragraphs 399-408), and that the composition is in the form of a liquid or unit dose sachets (see paragraph 407).  Specifically note Fragrance Example 1, which contains 25% by weight of isobornyl acetate (i.e. an ester moiety perfume), 15% by weight of lilial (i.e. an aldehyde moiety perfume), 6% by weight of ethyl-2-methylpentanoate (i.e. an ester moiety perfume), 5% by weight of allyl heptoate (i.e. an ester moiety perfume), 5% by weight of styrallyl acetate (i.e. an ester moiety perfume), 5% by weight of 2-methylundecanal (i.e. an aldehyde moiety perfume), 5% by weight of vertenex (i.e. an aldehyde moiety perfume), and 3% by weight of coumarin (i.e. a lactone moiety perfume), which results in a fragrance material containing 69% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, ester moieties, and lactone moieties, per the requirements of instant claim 1.  Further note that Fragrance Example 2 contains 72% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, ester moieties, and lactone moieties, and that Fragrance Example 3 contains 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, ester moieties, and lactone moieties.  Also, note Product Examples 1-23 and Tables 1-15.  Although Warr et al is silent with respect to the acid value of their Fragrance Examples 1-3, the examiner asserts that these 3 Fragrance Examples would inherently meet the acid value requirements of the instant invention, since these 3 Fragrance Examples contain 69% by weight, 72% by weight, and 50.5% by weight of perfume raw materials that comprise aldehyde moieties, acetal moieties, ester moieties, and lactone moieties, to achieve an acid value of greater than 5.0 mg KOH/g, absent a showing otherwise.  Furthermore, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-20 are anticipated by Warr et al, US 2015/0017214.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/801,571 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/801,571 claims a similar composition comprising an encapsulate having a diameter of 10-100 microns comprising a core and a shell surrounding the core, wherein the core contains a perfume having an acid value of greater than 5.0 mg KOH/g, wherein the shell is made of a polymeric material, such as (meth)acrylate, wherein the perfume comprises from about 30% to about 75% by weight of the total perfume in the core immediately after encapsulation formation of perfume raw materials that comprise aldehyde moieties, acetal moieties, and ester moieties, and wherein the composition contains adjunct ingredients, such as surfactants and conditioning agents (see claims 1-14 of copending Application No. 16/801,571), as required in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-14 of copending Application No. 16/801,571.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 25, 2022